 



Exhibit 10.30
ALLONGE TO
PROMISSORY NOTE
DATED NOVEMBER 13, 2003
     This Allonge (the “Allonge”), is executed the 6th day of February, 2008,
attached to and forming a part of a Promissory Note, dated August 10, 2004
(collectively, the “Note”), made by Ecology Coatings, Inc., a Nevada corporation
(the “Payor”), payable to the order of Richard D. Stromback (the “Payee”), in
the original principal amount set forth on Exhibit A, which represents the total
advances that the Payee has made to the Payor under the Note.
     1. The First Paragraph of the Note is hereby amended and restated in its
entirety as follows:
FOR VALUE RECEIVED, the undersigned, Ecology Coatings, Inc., a Nevada
corporation promises to pay to Richard D. Stromback (together with his
successors and assigns, referred to as the “Payee”), in the manner and at the
place provided in this Note the principal amount set forth on Exhibit A, which
is the total of the various advances (the “Advances”) that the Payee has made to
the Payor under this Note. The outstanding principal balance of this Note shall
be payable on December 31, 2008 (the “Maturity Date”)
     2. In all other respects, the Note is confirmed, ratified and approved and,
as amended by this Allonge, shall continue in full force and effect.
     IN WITNESS WHEREOF, the Payor and Payee have caused this Allonge to be
executed and as of the 6th day of February, 2008

                  ECOLOGY COATINGS, INC.    
 
           
 
  By:        
 
     
 
        F. Thomas Krotine    
 
  Its:           President    
 
                Accepted and agreed to:    
 
                RICHARD D. STROMBACK    
 
           
 
  By:        
 
     
 
        Richard D. Stromback    

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Advances
(Updated through September 30, 2006)
Date Amount of Advance

          Date   Amount
November 13, 2003
  $ 10,000    
February 6, 2004
    15,000    
March 1, 2005(1)
    21,000    
May 31, 2005
    15,000    
November 2, 2005
    6,000    
November 30, 2005
    14,000    
December 31, 2005(2)
    15,000  

 

(1)   Effective March 1, 2005 Payee received assignments of $11,000 and $10,000
from Douglas Stromback and Deanna Stromback, respectively, of portions of
principal amounts of notes Payor had issued to such persons. These assignments
increased the principal balance of this Note by $21,000.   (2)   Payee converted
$66,000 of the principal balance of this Note into 600 shares of Common Stock of
Payor effective December 31, 2005.

 